Citation Nr: 0318745	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  01-02 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active military service for over 20 years; it 
ended in April 1984.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the veteran's claim for 
service connection for post-traumatic stress disorder (PTSD).  


REMAND

The RO, in a statement dated March 7, 2001, acknowledged the 
veteran's request for a hearing before a travel section of 
the Board, called a "Travel Board" hearing.  Then, in a 
memorandum completed March 12, 2001, the veteran indicated 
that he wanted a hearing at the RO before a local hearing 
officer, instead of a Travel Board hearing.  

The veteran has provided no statement since the March 12, 
2001, memorandum indicating any change in his request for a 
hearing before an RO hearing officer.  Nevertheless, in its 
April 2003 certification of his appeal, the RO stated that a 
Travel Board had been requested (not a hearing before a local 
hearing officer).  In any event, the RO transferred the case 
to the Board without scheduling a hearing of any kind.  So 
this case must be returned to the RO.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  Contact the veteran and again advise 
him of all potential hearing options.  
Ask him to clarify which specific type of 
hearing he wants, and schedule him for 
the hearing option he selects.  Notify 
him of the date, time and location of his 
hearing.  If, for whatever reason, he 
decides that he no longer wants a 
hearing, then document this in his claims 
file.

2.  If a hearing is conducted at the RO 
before a hearing officer, ensure that a 
copy of the transcript of the proceeding 
is put into the record and then 
readjudicate the claim in light of this 
additional evidence.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative must be 
furnished a supplemental statement of the 
case (SSOC) and given time to respond.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


